DEVINE, J.
At the time of the hearing of oral argument, the court expressed doubt that the order from which the appeal was taken is appealable, and directed counsel for appellant to demonstrate its appealability. Appellant has filed a brief on the subject.  We find that the order is not appealable, and we dismiss the appeal on our- own motion.
Appellant, one party to an arbitration agreement, petitioned the superior court to annul the designation of an arbitrator selected by the other party to the agreement, or to require that said other party withdraw its designation and substitute another, upon the ground that the arbitrator selected is a stockholder and employee of the other party and a witness to the matters which are to be arbitrated. The court denied the petition. The petition does not allege refusal of the other party to arbitrate, but relates to the qualifications of one of the three arbitrators provided for in the contract.
Section 1294 of the Code of Civil Procedure provides for appeals from judgments entered upon arbitration and from four classes of orders in arbitration proceedings. The order made herein is not one of these, although perhaps it will be reviewable after judgment under section 1294.2 of the Code of Civil Procedure. An order denying a petition to compel arbitration is appealable (Code Civ. Proe., § 1294, subd. (a)), but this is not such an order.
The appeal is dismissed.
Draper, P. J., and Salsman, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied December 26, 1962.